 



Exhibit 10.40
SONICWALL, INC.
1999 EMPLOYEE STOCK PURCHASE PLAN
Adopted August 24, 1999
As Amended Through August 1, 2006
     The following constitute the provisions of the 1999 Employee Stock Purchase
Plan of SonicWALL, Inc.
     1. Purpose. The purpose of the Plan is to provide employees of the Company
and its Designated Subsidiaries with an opportunity to purchase Common Stock of
the Company. It is the intention of the Company to have the Plan qualify as an
“Employee Stock Purchase Plan” under Section 423 of the Code. The provisions of
the Plan shall, accordingly, be construed so as to extend and limit
participation in a manner consistent with the requirements of that section of
the Code.
     2. Definitions.
     (a) “Board” means the Board of Directors of the Company.
     (b) “Code” means the Internal Revenue Code of 1986, as amended.
     (c) “Common Stock” means the Common Stock of the Company.
     (d) “Company” means SonicWALL, Inc., a California corporation.
     (e) “Compensation” means total cash compensation received by an Employee
from the Company or a Designated Subsidiary. By way of illustration, but not
limitation, Compensation includes regular compensation such as salary, wages,
overtime, shift differentials, bonuses, commissions and incentive compensation,
but excludes relocation, expense reimbursements, tuition or other reimbursements
and income realized as a result of participation in any stock option, stock
purchase, or similar plan of the Company or any Designated Subsidiary.
     (f) “Continuous Status As An Employee” means the absence of any
interruption or termination of service as an Employee. Continuous Status as an
Employee shall not be considered interrupted in the case of (i) sick leave;
(ii) military leave; (iii) any other leave of absence approved by the
Administrator, provided that such leave is for a period of not more than
90 days, unless reemployment upon the expiration of such leave is guaranteed by
contract or statute, or unless provided otherwise pursuant to Company policy
adopted from time to time; or (iv) in the case of transfers between locations of
the Company or between the Company and its Designated Subsidiaries.
     (g) “Contributions “ means all amounts credited to the account of a
participant pursuant to the Plan.
     (h) “Corporate Transaction” means a sale of all or substantially all of the
Company’s assets, or a merger, consolidation or other capital reorganization of
the Company with or into another corporation.
     (i) “Designated Subsidiaries” means the Subsidiaries which have been
designated by the Board from time to time in its sole discretion as eligible to
participate in the Plan; provided however that the Board shall only have the
discretion to designate Subsidiaries if the issuance of options to such
Subsidiary’s Employees pursuant to the Plan would not cause the Company to incur
adverse accounting charges.
     (j) “Employee” means any person (other than an Officer who is also “highly
compensated” under Code Section 414(q)), who is customarily employed for at
least twenty (20) hours per week and more than five (5) months in a calendar
year by the Company or one of its Designated Subsidiaries. Employee does not
include any individual who provides services to the Company or any Subsidiary as
an independent contractor whether or not such individual is reclassified as a
common law employee,

 



--------------------------------------------------------------------------------



 



unless the Company or a Subsidiary withholds or is required to withhold U.S.
Federal employment taxes for such individual pursuant to Section 3402 of the
Code.
     (k)“Exchange Act” means the Securities Exchange Act of 1934, as amended.

     (l)“Offering Date” means the first business day of each Offering Period of
the Plan.
     (m) “Offering Period” means a period of twelve (12) months commencing on
February 1 and August 1 of each year.
     (n) “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder, as well as each vice-president level employee of the
Company.
     (o) “Plan” means this Employee Stock Purchase Plan.
     (p) “Purchase Date” means the last day of each Purchase Period of the Plan.
     (q)“Purchase Period” means a period of six (6) months within an Offering
Period.
     (r)“Purchase Price” means with respect to a Purchase Period an amount equal
to 85% of the Fair Market Value (as defined in Section 7(b) below) of a Share of
Common Stock on the Offering Date or on the Purchase Date, whichever is lower;
provided, however, that in the event (i) of any increase in the number of Shares
available for issuance under the Plan as a result of a shareholder-approved
amendment to the Plan, and (ii) all or a portion of such additional Shares are
to be issued with respect to one or more Offering Periods that are underway at
the time of such increase (“Additional Shares”), and (iii) the Fair Market Value
of a Share of Common Stock on the date of such increase (the “Approval Date Fair
Market Value”) is higher than the Fair Market Value on the Offering Date for any
such Offering Period, then in such instance the Purchase Price with respect to
Additional Shares shall be 85% of the Approval Date Fair Market Value or the
Fair Market Value of a Share of Common Stock on the Purchase Date, whichever is
lower.
     (s) “Share” means a share of Common Stock, as adjusted in accordance with
Section 19 of the Plan.
     (t) “Subsidiary” means a corporation, domestic or foreign, of which not
less than 50% of the voting shares are held by the Company or a Subsidiary,
whether or not such corporation now exists or is hereafter organized or acquired
by the Company or a Subsidiary.
     3. Eligibility.
     (a) Any person who is an Employee as of the Offering Date of a given
Offering Period shall be eligible to participate in such Offering Period under
the Plan, subject to the requirements of Section 5(a) and the limitations
imposed by Section 423(b) of the Code; provided however that eligible Employees
may not participate in more than one Offering Period at a time.
     (b) Any provisions of the Plan to the contrary notwithstanding, no Employee
shall be granted an option under the Plan (i) if, immediately after the grant,
such Employee (or any other person whose stock would be attributed to such
Employee pursuant to Section 424(d) of the Code) would own capital stock of the
Company and/or hold outstanding options to purchase stock possessing five
percent (5%) or more of the total combined voting power or value of all classes
of stock of the Company or of any Subsidiary of the Company, or (ii) if such
option would permit his or her rights to purchase stock under all employee stock
purchase plans (described in Section 423 of the Code) of the Company and its
Subsidiaries to accrue at a rate which exceeds Twenty-Five Thousand Dollars
($25,000) of the Fair Market Value (as defined in Section 7(b) below) of such
stock (determined at the time such option is granted) for each calendar year in
which such option is outstanding at any time.
     4. Offering Periods And Purchase Periods.
     (a) Offering Periods. The Plan shall be implemented by a series of Offering
Periods of twelve (12) months’ duration, with new Offering Periods commencing on
or about February 1 and August 1 of

 



--------------------------------------------------------------------------------



 



each year (or at such other time or times as may be determined by the Board of
Directors). The Plan shall continue until terminated in accordance with
Section 19 hereof. The Board of Directors of the Company shall have the power to
change the duration and/or the frequency of Offering Periods with respect to
future offerings without shareholder approval if such change is announced at
least five (5) days prior to the scheduled beginning of the first Offering
Period to be affected.
     (b) Purchase Periods. Each Offering Period shall consist of two
(2) consecutive purchase periods of six (6) months’ duration. The last day of
each Purchase Period shall be the “Purchase Date” for such Purchase Period. A
Purchase Period commencing on February 1 shall end on the next July 31. A
Purchase Period commencing on August 1 shall end on the next January 31. The
Board of Directors of the Company shall have the power to change the duration
and/or frequency of Purchase Periods with respect to future purchases without
shareholder approval if such change is announced at least five (5) days prior to
the scheduled beginning of the first Purchase Period to be affected.
     5. Participation.
     (a) An eligible Employee may become a participant in the Plan by completing
a subscription agreement on the form provided by the Company and filing it with
the Company’s payroll office prior to the applicable Offering Date, unless a
later time for filing the subscription agreement is set by the Board for all
eligible Employees with respect to a given Offering Period. The subscription
agreement shall set forth the percentage of the participant’s Compensation
(subject to Section 6(a) below) to be paid as Contributions pursuant to the
Plan.
     (b) Payroll deductions shall commence on the first payroll following the
Offering Date and shall end on the last payroll paid on or prior to the last
Purchase Period of the Offering Period to which the subscription agreement is
applicable, unless sooner terminated by the participant as provided in
Section 10.
     6. Method Of Payment Of Contributions.
     (a) A participant shall elect to have payroll deductions made on each
payday during the Offering Period in an amount not less than one percent (1%)
and not more than fifteen percent (15%) (or such greater percentage as the Board
may establish from time to time before an Offering Date) of such participant’s
Compensation on each payday during the Offering Period. All payroll deductions
made by a participant shall be credited to his or her account under the Plan. A
participant may not make any additional payments into such account.
     (b) A participant may discontinue his or her participation in the Plan as
provided in Section 10, or, on one occasion only during a Purchase Period may
increase and on one occasion only during a Purchase Period may decrease the rate
of his or her Contributions with respect to the Offering Period by completing
and filing with the Company a new subscription agreement authorizing a change in
the payroll deduction rate. The change in rate shall be effective as of the
beginning of the next calendar month following the date of filing of the new
subscription agreement, if the agreement is filed at least ten (10) business
days prior to such date and, if not, as of the beginning of the next succeeding
calendar month.
     (c) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b) herein, a participant’s payroll
deductions may be decreased during any Purchase Period to 0%. Payroll deductions
shall re-commence at the rate provided in such participant’s subscription
agreement at the beginning of the first Purchase Period which is scheduled to
end in the following calendar year, unless terminated by the participant as
provided in Section 10.
     7. Grant Of Option.
     (a) On the Offering Date of each Offering Period, each eligible Employee
participating in such Offering Period shall be granted an option to purchase on
each Purchase Date a number of Shares of the Company’s Common Stock determined
by dividing such Employee’s Contributions accumulated prior to such Purchase
Date and retained in the participant’s account as of the Purchase Date by the

 



--------------------------------------------------------------------------------



 



applicable Purchase Price; provided however, that the maximum number of Shares
an Employee may purchase during each Purchase Period shall be 1,000 Shares
(subject to any adjustment pursuant to Section 19 below), and provided further
that such purchase shall be subject to the limitations set forth in Sections
3(b) and 13.
     (b) The fair market value of the Company’s Common Stock on a given date
(the “Fair Market Value”) shall be determined by the Board based on the closing
sales price of the Common Stock for such date (or, in the event that the Common
Stock is not traded on such date, on the immediately preceding trading date), as
reported by the National Association of Securities Dealers Automated Quotation
(Nasdaq) National Market or, if such price is not reported, the mean of the bid
and asked prices per share of the Common Stock as reported by Nasdaq or, in the
event the Common Stock is listed on a stock exchange, the Fair Market Value per
share shall be the closing sales price on such exchange on such date (or, in the
event that the Common Stock is not traded on such date, on the immediately
preceding trading date), as reported in The Wall Street Journal.
1   Exercise Of Option. Unless a participant withdraws from the Plan as provided
in Section 10, his or her option for the purchase of Shares will be exercised
automatically on each Purchase Date of an Offering Period, and the maximum
number of full Shares subject to the option will be purchased at the applicable
Purchase Price with the accumulated Contributions in his or her account. No
fractional Shares shall be issued. The Shares purchased upon exercise of an
option hereunder shall be deemed to be transferred to the participant on the
Purchase Date. During his or her lifetime, a participant’s option to purchase
Shares hereunder is exercisable only by him or her.
2   Delivery. As promptly as practicable after each Purchase Date of each
Offering Period, the Company shall arrange the delivery to each participant, as
appropriate, the Shares purchased upon exercise of his or her option. No
fractional Shares shall be purchased; any payroll deductions accumulated in a
participant’s account which are not sufficient to purchase a full Share shall be
retained in the participant’s account for the subsequent Purchase Period or
Offering Period, subject to earlier withdrawal by the participant as provided in
Section 10 below. Any other amounts left over in a participant’s account after a
Purchase Date shall be returned to the participant.
     10. Voluntary Withdrawal; Termination Of Employment.
     (a) A participant may withdraw all but not less than all the Contributions
credited to his or her account under the Plan at any time prior to each Purchase
Date by giving written notice to the Company. All of the participant’s
Contributions credited to his or her account will be paid to him or her promptly
after receipt of his or her notice of withdrawal and his or her option for the
current period will be automatically terminated, and no further Contributions
for the purchase of Shares will be made during the Offering Period.
     (b) Upon termination of the participant’s Continuous Status as an Employee
prior to the Purchase Date of an Offering Period for any reason, including
retirement or death, the Contributions credited to his or her account will be
returned to him or her or, in the case of his or her death, to the person or
persons entitled thereto under Section 15, and his or her option will be
automatically terminated.
     (c) In the event an Employee fails to remain in Continuous Status as an
Employee of the Company and remain customarily employed for at least twenty
(20) hours per week and five (5) months per calendar year during the Offering
Period in which the employee is a participant, he or she will be deemed to have
elected to withdraw from the Plan and the Contributions credited to his or her
account will be returned to him or her and his or her option terminated.
     (d) A participant’s withdrawal from an offering will not have any effect
upon his or her eligibility to participate in a succeeding offering or in any
similar plan which may hereafter be adopted by the Company.
     11. Automatic Withdrawal. If the Fair Market Value of the Shares on any
Purchase Date of an

 



--------------------------------------------------------------------------------



 



Offering Period is less than the Fair Market Value of the Shares on the Offering
Date for such Offering Period (or, in the event of a purchase price adjustment
pursuant to a shareholder-approved Plan Share increase, less than the Fair
Market Value of the Shares on the date of obtaining such shareholder approval),
then every participant shall automatically (i) be withdrawn from such Offering
Period at the close of such Purchase Date and after the acquisition of Shares
for such Purchase Period, and (ii) be enrolled in the Offering Period commencing
on the first business day subsequent to such Purchase Period.
1   Interest. No interest shall accrue on the Contributions of a participant in
the Plan.

2   Stock.
     (a) Subject to adjustment as provided in Section 19, the maximum number of
Shares which shall be made available for sale under the Plan shall be 2,525,000
Shares. If the Board determines that, on a given Purchase Date, the number of
shares with respect to which options are to be exercised may exceed (i) the
number of shares of Common Stock that were available for sale under the Plan on
the Offering Date of the applicable Offering Period, or (ii) the number of
shares available for sale under the Plan on such Purchase Date, the Board may in
its sole discretion provide (x) that the Company shall make a pro rata
allocation of the Shares of Common Stock available for purchase on such Offering
Date or Purchase Date, as applicable, in as uniform a manner as shall be
practicable and as it shall determine in its sole discretion to be equitable
among all participants exercising options to purchase Common Stock on such
Purchase Date, and continue all Offering Periods then in effect, or (y) that the
Company shall make a pro rata allocation of the shares available for purchase on
such Offering Date or Purchase Date, as applicable, in as uniform a manner as
shall be practicable and as it shall determine in its sole discretion to be
equitable among all participants exercising options to purchase Common Stock on
such Purchase Date, and terminate any or all Offering Periods then in effect
pursuant to Section 20 below. The Company may make pro rata allocation of the
Shares available on the Offering Date of any applicable Offering Period pursuant
to the preceding sentence, notwithstanding any authorization of additional
Shares for issuance under the Plan by the Company’s shareholders subsequent to
such Offering Date.
     (b) The participant shall have no interest or voting right in Shares
covered by his or her option until such option has been exercised.
     (c) Shares to be delivered to a participant under the Plan will be
registered in the name of the participant or in the name of the participant and
his or her spouse.
     14. Administration. The Board, or a committee named by the Board, shall
supervise and administer the Plan and shall have full power to adopt, amend and
rescind any rules deemed desirable and appropriate for the administration of the
Plan and not inconsistent with the Plan, to construe and interpret the Plan, and
to make all other determinations necessary or advisable for the administration
of the Plan.
     15. Designation Of Beneficiary.
     (a) A participant may file a written designation of a beneficiary who is to
receive any Shares and cash, if any, from the participant’s account under the
Plan in the event of such participant’s death subsequent to the end of a
Purchase Period but prior to delivery to him or her of such Shares and cash. In
addition, a participant may file a written designation of a beneficiary who is
to receive any cash from the participant’s account under the Plan in the event
of such participant’s death prior to the Purchase Date of an Offering Period. If
a participant is married and the designated beneficiary is not the spouse,
spousal consent shall be required for such designation to be effective.
     (b) Such designation of beneficiary may be changed by the participant (and
his or her spouse, if any) at any time by written notice. In the event of the
death of a participant and in the absence of a

 



--------------------------------------------------------------------------------



 



beneficiary validly designated under the Plan who is living at the time of such
participant’s death, the Company shall deliver such Shares and/or cash to the
executor or administrator of the estate of the participant, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may deliver such Shares and/or cash to the
spouse or to any one or more dependents or relatives of the participant, or if
no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate.
     16. Transferability. Neither Contributions credited to a participant’s
account nor any rights with regard to the exercise of an option or to receive
Shares under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and
distribution, or as provided in Section 15) by the participant. Any such attempt
at assignment, transfer, pledge or other disposition shall be without effect,
except that the Company may treat such act as an election to withdraw funds in
accordance with Section 10.
2   Use Of Funds. All Contributions received or held by the Company under the
Plan may be used by the Company for any corporate purpose, and the Company shall
not be obligated to segregate such Contributions.
3   Reports. Individual accounts will be maintained for each participant in the
Plan. Statements of account will be given to participating Employees at least
annually, which statements will set forth the amounts of Contributions, the per
Share Purchase Price, the number of Shares purchased and the remaining cash
balance, if any.
     19. Adjustments Upon Changes In Capitalization; Corporate Transactions.
     (a) Adjustment. Subject to any required action by the shareholders of the
Company, the number of Shares covered by each option under the Plan which has
not yet been exercised and the number of Shares which have been authorized for
issuance under the Plan but have not yet been placed under option (collectively,
the “Reserves”), as well as the maximum number of shares of Common Stock which
may be purchased by a participant in a Purchase Period, the number of shares of
Common Stock set forth in Section 13(a)(i) above, and the price per Share of
Common Stock covered by each option under the Plan which has not yet been
exercised, shall be proportionately adjusted for any increase or decrease in the
number of issued Shares resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Common Stock (including any
such change in the number of Shares of Common Stock effected in connection with
a change in domicile of the Company), or any other increase or decrease in the
number of Shares effected without receipt of consideration by the Company;
provided however that conversion of any convertible securities of the Company
shall not be deemed to have been “effected without receipt of consideration.”
Such adjustment shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive. Except as expressly provided herein, no
issue by the Company of shares of stock of any class, or securities convertible
into shares of stock of any class, shall affect, and no adjustment by reason
thereof shall be made with respect to, the number or price of Shares subject to
an option.
     (b) Corporate Transactions. In the event of a dissolution or liquidation of
the Company, any Purchase Period and Offering Period then in progress will
terminate immediately prior to the consummation of such action, unless otherwise
provided by the Board. In the event of a Corporate Transaction, each option
outstanding under the Plan shall be assumed or an equivalent option shall be
substituted by the successor corporation or a parent or Subsidiary of such
successor corporation. In the event that the successor corporation refuses to
assume or substitute for outstanding options, each Purchase Period and Offering
Period then in progress shall be shortened and a new Purchase Date shall be set
(the “New Purchase Date”), as of which date any Purchase Period and Offering
Period then in progress will terminate. The New Purchase Date shall be on or
before the date of consummation of the transaction and the Board shall notify
each participant in writing, at least ten (10) days prior to the New Purchase
Date, that the Purchase Date for his or her option has been changed to the New
Purchase Date and that his or her option will be exercised automatically on the
New Purchase Date, unless prior to such date

 



--------------------------------------------------------------------------------



 



he or she has withdrawn from the Offering Period as provided in Section 10. For
purposes of this Section 19, an option granted under the Plan shall be deemed to
be assumed, without limitation, if, at the time of issuance of the stock or
other consideration upon a Corporate Transaction, each holder of an option under
the Plan would be entitled to receive upon exercise of the option the same
number and kind of shares of stock or the same amount of property, cash or
securities as such holder would have been entitled to receive upon the
occurrence of the transaction if the holder had been, immediately prior to the
transaction, the holder of the number of Shares of Common Stock covered by the
option at such time (after giving effect to any adjustments in the number of
Shares covered by the option as provided for in this Section 19); provided
however that if the consideration received in the transaction is not solely
common stock of the successor corporation or its parent (as defined in Section
424(e) of the Code), the Board may, with the consent of the successor
corporation, provide for the consideration to be received upon exercise of the
option to be solely common stock of the successor corporation or its parent
equal in Fair Market Value to the per Share consideration received by holders of
Common Stock in the transaction. The Board may, if it so determines in the
exercise of its sole discretion, also make provision for adjusting the Reserves,
as well as the price per Share of Common Stock covered by each outstanding
option, in the event that the Company effects one or more reorganizations,
recapitalizations, rights offerings or other increases or reductions of Shares
of its outstanding Common Stock, and in the event of the Company’s being
consolidated with or merged into any other corporation.
     20. Amendment Or Termination.
     (a) The Board may at any time and for any reason terminate or amend the
Plan. Except as provided in Section 19, no such termination of the Plan may
affect options previously granted, provided that the Plan or an Offering Period
may be terminated by the Board on a Purchase Date or by the Board’s setting a
new Purchase Date with respect to an Offering Period and Purchase Period then in
progress if the Board determines that termination of the Plan and/or the
Offering Period is in the best interests of the Company and the shareholders or
if continuation of the Plan and/or the Offering Period would cause the Company
to incur adverse accounting charges as a result of a change after the effective
date of the Plan in the generally accepted accounting rules applicable to the
Plan. Except as provided in Section 19 and in this Section 20, no amendment to
the Plan shall make any change in any option previously granted which adversely
affects the rights of any participant. In addition, to the extent necessary to
comply with Rule 16b-3 under the Exchange Act, or under Section 423 of the Code
(or any successor rule or provision or any applicable law or regulation), the
Company shall obtain shareholder approval in such a manner and to such a degree
as so required.
     (b) Without shareholder consent and without regard to whether any
participant rights may be considered to have been adversely affected, the Board
(or its committee) shall be entitled to change the Offering Periods and Purchase
Periods, limit the frequency and/or number of changes in the amount withheld
during an Offering Period, establish the exchange ratio applicable to amounts
withheld in a currency other than U.S. dollars, permit payroll withholding in
excess of the amount designated by a participant in order to adjust for delays
or mistakes in the Company’s processing of properly completed withholding
elections, establish reasonable waiting and adjustment periods and/or accounting
and crediting procedures to ensure that amounts applied toward the purchase of
Common Stock for each participant properly correspond with amounts withheld from
the participant’s Compensation, and establish such other limitations or
procedures as the Board (or its committee) determines in its sole discretion
advisable which are consistent with the Plan.
1   Notices. All notices or other communications by a participant to the Company
under or in



 



--------------------------------------------------------------------------------



 



connection with the Plan shall be deemed to have been duly given when received
in the form specified by the Company at the location, or by the person,
designated by the Company for the receipt thereof.
2   Conditions Upon Issuance Of Shares. Shares shall not be issued with respect
to an option unless the exercise of such option and the issuance and delivery of
such Shares pursuant thereto shall comply with all applicable provisions of law,
domestic or foreign, including, without limitation, the Securities Act of 1933,
as amended, the Exchange Act, the rules and regulations promulgated thereunder,
applicable state securities laws and the requirements of any stock exchange upon
which the Shares may then be listed, and shall be further subject to the
approval of counsel for the Company with respect to such compliance. As a
condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.
3   Term Of Plan. Unless sooner terminated by the Board, the Plan shall
terminate upon the earliest of (i) the last business day in July 2009, (ii) the
date on which all shares available for issuance under the Plan shall have been
sold pursuant to purchase rights exercised under the Plan or (iii) the date on
which all purchase rights are exercised in connection with a Corporate
Transaction. No further purchase rights shall be granted or exercised, and no
further payroll deductions shall be collected, under the Plan following such
termination.
4   Additional Restrictions of Rule 16b-3. The terms and conditions of options
granted hereunder to, and the purchase of Shares by, persons subject to
Section 16 of the Exchange Act shall comply with the applicable provisions of
Rule 16b-3. This Plan shall be deemed to contain, and such options shall
contain, and the Shares issued upon exercise thereof shall be subject to, such
additional conditions and restrictions as may be required by Rule 16b-3 to
qualify for the maximum exemption from Section 16 of the Exchange Act with
respect to Plan transactions.
     25. General Provisions.
     (a) All costs and expenses incurred in the administration of the Plan shall
be paid by the Company; however, each Plan participant shall bear all costs and
expenses incurred by such individual in the sale or other disposition of any
shares purchased under the Plan.
     (b) Nothing in the Plan shall confer upon any participant any right to
continue in the employ of the Company or any Subsidiary for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Company (or any Subsidiary employing such person) or of the participant,
which rights are hereby expressly reserved by each, to terminate such person’s
employment at any time for any reason, with or without cause.
     (c) The provisions of the Plan shall be governed by the laws of the State
of California without resort to its conflict-of-laws rules.
SONICWALL, INC.
1999 EMPLOYEE STOCK PURCHASE PLAN
SUBSCRIPTION AGREEMENT
New Election                     
Change of Election                     
1   I,                                         , hereby elect to participate in
the SonicWALL, Inc. 1999 Employee Stock Purchase Plan (the “Plan”) for the
Offering Period                                         ,                     
to                                          ,                      and subscribe
to and purchase shares of the Company’s Common Stock in accordance with this
Subscription Agreement and the Plan.
2   I elect to have Contributions in the amount of                     % of my
Compensation, as those terms are

 



--------------------------------------------------------------------------------



 



defined in the Plan, applied to this purchase. I understand that this amount
must not be less than 1% and not more than 15% of my Compensation during the
Offering Period. (Please note that no fractional percentages are permitted).
3   I hereby authorize payroll deductions from each paycheck during the Offering
Period at the rate stated in Item 2 of this Subscription Agreement. I understand
that all payroll deductions made by me shall be credited to my account under the
Plan and that I may not make any additional payments into such account. I
understand that all payments made by me shall be accumulated for the purchase of
shares of Common Stock at the applicable purchase price determined in accordance
with the Plan. I further understand that, except as otherwise set forth in the
Plan, shares will be purchased for me automatically on the Purchase Date of each
Offering Period unless I otherwise withdraw from the Plan by giving written
notice to the Company for such purpose.
4   I understand that I may discontinue at any time prior to the Purchase Date
my participation in the Plan as provided in Section 10 of the Plan. I also
understand that I can increase or decrease the rate of my Contributions on one
occasion only with respect to any increase and one occasion only with respect to
any decrease during any Purchase Period by completing and filing a new
Subscription Agreement with such increase or decrease taking effect as of the
beginning of the calendar month following the date of filing of the new
Subscription Agreement, if filed at least ten (10) business days prior to the
beginning of such month. Further, I may change the rate of deductions for future
Offering Periods by filing a new Subscription Agreement, and any such change
will be effective as of the beginning of the next Offering Period. In addition,
I acknowledge that, unless I discontinue my participation in the Plan as
provided in Section 10 of the Plan, my election will continue to be effective
for each successive Offering Period.
5   I have received a copy of the Company’s most recent description of the Plan
and a copy of the complete “SonicWALL, Inc. 1999 Employee Stock Purchase Plan.”
I understand that my participation in the Plan is in all respects subject to the
terms of the Plan.
6   Shares purchased for me under the Plan should be issued in the name(s) of
(name of employee or employee and spouse only):                         
7   In the event of my death, I hereby designate the following as my
beneficiary(ies) to receive all payments and shares due to me under the Plan:
NAME: (Please print) (First) (Middle) (Last)
(Relationship) (Address)
     8. I understand that if I dispose of any shares received by me pursuant to
the Plan within two (2) years after the Offering Date (the first day of the
Offering Period during which I purchased such shares) or within one (1) year
after the Purchase Date, I will be treated for federal income tax purposes as
having received ordinary compensation income at the time of such disposition in
an amount equal to the excess of the fair market value of the shares on the
Purchase Date over the price which I paid for the shares, regardless of whether
I disposed of the shares at a price less than their fair market value at the
Purchase Date. The remainder of the gain or loss, if any, recognized on such
disposition will be treated as capital gain or loss.
     I hereby agree to notify the Company in writing within thirty (30) days
after the date of any such disposition, and I will make adequate provision for
federal, state or other tax withholding obligations, if any, which arise upon
the disposition of the Common Stock. The Company may, but will not be obligated
to, withhold from my compensation the amount necessary to meet any applicable
withholding obligation including any withholding necessary to make available to
the Company any tax deductions or benefits attributable to the sale or early
disposition of Common Stock by me.

 



--------------------------------------------------------------------------------



 



     9. If I dispose of such shares at any time after expiration of the two
(2) year and one (1) year holding periods, I understand that I will be treated
for federal income tax purposes as having received compensation income only to
the extent of an amount equal to the lesser of (1) the excess of the fair market
value of the shares at the time of such disposition over the purchase price
which I paid for the shares under the option, or (2) 15% of the fair market
value of the shares on the Offering Date. The remainder of the gain or loss, if
any, recognized on such disposition will be treated as capital gain or loss.
     I understand that this tax summary is only a summary and is subject to
change. I further understand that I should consult a tax advisor concerning the
tax implications of the purchase and sale of stock under the Plan.
     10. I hereby agree to be bound by the terms of the Plan. The effectiveness
of this Subscription Agreement is dependent upon my eligibility to participate
in the Plan.
SIGNATURE:
SOCIAL SECURITY NUMBER:
DATE:
SPOUSE’S SIGNATURE (necessary if beneficiary is not spouse):
(Signature)
(Print name)
SONICWALL, INC.
1999 EMPLOYEE STOCK PURCHASE PLAN
NOTICE OF WITHDRAWAL
     I,                                                             , hereby
elect to withdraw my participation in the SonicWALL, Inc. 1999 Employee Stock
Purchase Plan (the “Plan”) for the Offering Period that began on
                                                             ,               .
This withdrawal covers all Contributions credited to my account and is effective
on the date designated below. I understand that all Contributions credited to my
account will be paid to me within ten (10) business days of receipt by the
Company of this Notice of Withdrawal and that my option for the current period
will automatically terminate, and that no further Contributions for the purchase
of shares can be made by me during the Offering Period. The undersigned further
understands and agrees that he or she shall be eligible to participate in
succeeding offering periods only by delivering to the Company a new Subscription
Agreement.
Dated:
Signature of Employee
Social Security Number

 